Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of SEQ ID NO: 3 and wherein U is -C(O)-CH2-0-(CH2)2-0-(CH2)2-NH-}; W is -C(O)-C(CH3)2-NH-]; and Z is -C(O)-(CH2)n-COOH, wherein n is integer 16 in the reply filed on 12/28/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Status of pending claims
Applicant’s amendment to claims in the response filed on 09/01/2021 has been acknowledged. 
Claims 1-10 and 12-19 are pending.
	Claims 1-10 and 12-19 are examined on the merit.
	SEQ ID NO: 3 is not free of prior art. The prior art found has been applied in the rejections as set forth below.
	Any objections and/or rejections made in the office action dated 06/01/2021 and not specifically discussed below in its original or modified form here are considered withdrawn.

Allowable Subject Matter
	Claims 1-10 as currently amended overcome the rejection over cited Riber (US 9896495). However, claims 1-10 and 12-19 remain rejected under double patenting rejection over the issued patent US 11242373. The double patenting rejection is appropriate and is maintained. Claims 1-10 and 12-15 are allowable with the filing of a Terminal Disclaimer over the issued patent US 11242373.  

Specification
The specification filed on 09/01/2021 has been accepted and entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Maintained modified rejection
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 are rejected under 35 U.S.C. 102102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riber (US 9896495).
In the instant application, applicants claim a polypeptide comprising the amino acid sequence: H-X2-X3-X4-G-T-F-T-S-D-V-S-S-Y-L-X16-G-Q-A-A-X21-E-F-X24-A-W-L-V-R-G-R-G- X33-X34, various variables as defined in the claim. Applicants also claim SEQ ID NO: 3 as the elected species. SEQ ID NO: 3 as disclosed in the sequence listing is as shown below:
<210>  3
<211>  31
<213>  Artificial Sequence
<223>  Synthetic
<221>  MISC_FEATURE
<223>  Semaglutide
<221>  MISC_FEATURE
<222>  (2)..(2)
<223>  Xaa= Aib
<221>  MISC_FEATURE
<222>  (20)..(20)
<223>  Lys is substituted

His Xaa Glu Gly Thr Phe Thr Ser Asp Val Ser Ser Tyr Leu Glu Gly Gln Ala Ala Lys Glu Phe Ile Ala Trp Leu Val Arg Gly Arg Gly (SEQ ID NO: 3) 
            
Riber discloses SEQ ID : 70 (column 29, lines 36-37) that read on the instant SEQ ID NO: 15 of instant claim 16 as follows:
Amino acid position
Instant application
Riber
1
H
H

Aib
‘2-methyl-Alanyl’ also known as Aib
3
Absent
Absent
4
E
E
5
G
G
6
T
T
7
F
F
8
T
T
9
S
S
10
D
D
11
V
V
12
S
S
13
S
S
14
Y
Y
15
L
L
16
E
E
17
G
G
18
Q
Q
19
A
A
20
A
A
21
K
K
22
E
E
23
F
F
24
I
I
25
A
A
26
W
W
27
L
L
28
V
V

R
R
30
G
G
31
R
R
32
G
G
33
Absent
Absent
34
Absent
Absent

[AltContent: ]
	Riber discloses the side chain modification on Lys at position 21 as:

[AltContent: textbox (Z)]
[AltContent: textbox (Y)][AltContent: ]
    PNG
    media_image1.png
    144
    485
    media_image1.png
    Greyscale

	In claim 1, W and U are absent and hence the acylation of the ε-amino of the Lys residue by the above linker combination of ‘Z’ and ‘Y’ anticipates instant claim 1 by Riber.
Riber does not specifically disclose the variables ‘W’ and ‘U’ as recited in the instant claims 16-19, instead Riber discloses a variant of the PEG molecule compared to the instantly claimed ‘U’ which is -C(O)-CH2-0-(CH2)2-0-(CH2)2-NH-. Hence the difference between the prior art of Riber and instant claim is the difference in the linker molecule in the ‘acetylation’ process of ‘Lys’ residue. MPEP section 2112.01 (I) states that: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. Further: “When the PTO shows a sound basis for believing In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicants argue that:		Applicant respectfully disagrees with the Action's assertion that the claims are anticipated by, or obvious over, Riber. As discussed in section III above, Applicant notes that and new claim 17 has been added, which is the same as previously pending claim 11. Applicant notes that "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987); M.P.E.P. § 2131. Without acquiescing to the Action's rejection, and solely to expedite prosecution of the pending claims to allowance, Applicant has amended claim 1 to recite a peptide sequence 
Applicant further contends that the Office has failed to establish prima facie obviousness with respect to the claims as amended based on Riber. To establish prima facie obviousness of a claim over a reference, the reference must teach or suggest all elements of the claim. See, e.g., Honeywell Int'l v. United States, 596 F.3d 800, 810 (Fed. Cir. 2010). Here, Applicant submits that Riber does not teach each of the claim elements for the reasons discussed above. 
Moreover, even if the Office asserts that it has properly made a prima facie showing of obviousness, which Applicant submits is not the case, such showing may be overcome with unexpected results. Here, the inventors advantageously showed that the additional Leu at X33 (Compound 1) improved activity of the peptide by providing better glucose reduction, reduced food intake, and greater body weight reduction. See Examples 14 and 15 of the originally filed specification. For example, the reduced food intake shown by Compound 1 (which has the additional Leu at X33) on day 2 & 4 was significantly greater than semaglutide. See Table 4 & 5, Figure 6B of the instant application (portions of Tables 4 & 5 are combined and provided below). 
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. Applicants statement that amendments to claim 1 would overcome the rejection on In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of copending Application No. 16985207 (issued). Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application, applicants claim a polypeptide comprising the amino acid sequence: H-X2-X3-X4-G-T-F-T-S-D-V-S-S-Y-L-X16-G-Q-A-A-X21-E-F-X24-A-W-L-V-R-G-R-G- X33-X34, various variables as defined in the claim. Instant claims have been drawn with the transitional phrase ‘comprising’ and hence the reference art can have additional elements. The claims 2 and 8 are species of the instant claims 1 and 11 and hence the invention of copending Application No. 16985207 anticipate instant invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants argue that: 	Applicant elects to address this ground of rejection upon notification that the rejection has been made non-provisional, that all other conditions for 

Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. Applicant’s representative was contacted between 12/13-22/2021 to discuss the allowable subject matter and the necessity for a Terminal disclaimer over the copending Application No. 16985207. Applicant’s representative opted for an office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M-F from 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658